DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20150170446 A1 – hereafter Burba
	b.	US 20140247232 A1 – hereafter George-Svahn
	c.	US 20160124505 A1 – hereafter Liu
	d.	US 20080163368 A1 – hereafter Harris
	e.	US 9,898,901 – hereafter Kurian
	f.	US 20190065790 A1 – hereafter Jones

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional application filed on 11/09/2017 (US/62/583,666).

Status of Claims
5.	This Office Action is in response to the application filed on October 27th 2020. 
Response to Arguments
6.	The double patenting rejections has been withdrawn in view of terminal disclaimer filed on October 27th 2020 and terminal disclaimer approved on October 28th 2020.
The indicated allowability of claims 1-20 are withdrawn in view of the newly discovered reference(s) to Kurian et al US 9,898,901 and Jones et al 20190065790 A1.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al (US 9,898,901) hereafter Kurian, in view of Jones et al (US/2019/0065790 A1) hereafter Jones.
Regarding Claim 1, Kurian disclosed, a method for updating a user interface, the method comprising: 
determining, based on an image sensor, a first presence of a first user relative to a computing device (Kurian: Fig.2, Col.13, lines 23-41, the computer terminal comprises sensor devices …); 
determining, by the computing device, an identifier of the first user, the identifier associated with operating the computing device, the operating comprising a presentation of the user interface by the computing device (Kurian: Col.22, lines 35-45, the computer terminal 120 and the processor 210, is configured to cause the extension of the retractable privacy barrier 264 by the actuator 262, to reduce  the viewability of the computer terminal … ); 
determining, based on the image sensor, a second presence of a second person 
causing, by the computing device, [an update to the user interface based on the second presence] (Kurian: Col.11, lines 3-67). Kurian does not explicitly disclosed an update to the user interface based on the second presence, instead Kurian disclosed, the deployment of mechanical barriers when a second person is detected at the computer so is to prevent unauthorized viewing. However, Jones disclosed, an update to the user interface based on the second presence (Jones: ¶s 25, 32). Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Kurian to incorporate an update to the user interface based on the second presence, taught by Jones. The rationale and motivation would have been to provide additional security and/or eliminate the need to provide security via mechanical means is/are well known in the computer security arts (Jones: ¶s 9-13).
Regarding Claim 2, Kurian as modified disclosed, the method of claim 1, wherein the first presence and the second presence are determined as overlapping in time, and wherein the update to the user interface comprises at least one of blurring the user interface, scrambling content of the user interface, or dimming a brightness of a display presenting the user interface (Jones: ¶s 12, 37, 41). The same rationale and motivation applies as given for the claim


The same rationale and motivation applies as given for the claim
Regarding Claim 17, Kurian in view of Jones disclosed, the system of claim 13. Kurian does not explicitly disclosed wherein the update to the user interface comprises presenting an icon on the user interface indicating the second presence of the second person, instead Jones disclosed face data, new messages (Jones: Fig.9, ¶s 60, 61). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kurian to incorporate the user interface presenting an icon to provide easy access to the user interface is well known in the art. Before the effective filing date of the claims (Jones: ¶s 9-12).




Allowable Subject Matter
8.	Claims 3-12, 14-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        March 15, 2021